Citation Nr: 0612155	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder prior to April 21, 2004.

Entitlement to an evaluation in excess of 70 percent for post 
traumatic stress disorder from April 21, 2004.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted a 30 percent rating for PTSD.  The 
case was remanded in January 2005.  By a December 2005 rating 
decision, the evaluation was increased to 70 percent 
effective April 21, 2004.

In May 2004, the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained in the claims folder.


FINDINGS OF FACT

1.  Prior to February 9, 2004, the veteran's PTSD was 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Since February 9, 2004, the veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.



CONCLUSIONS OF LAW

1.  Prior to February 9, 2004, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

2.  Effective February 9, 2004, the criteria for a 70 percent 
rating, but not more, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A VA treatment record dated in July 2001 showed that the 
veteran reported he was married and a truck driver.  He was 
able to walk daily, fish, and play with his grandchildren.  
He reported that although he liked his job, which he had held 
for two months, he had been depressed lately and felt worn 
out.  The veteran indicated that he never slept well but 
always ate well.  He attended the Norwich Vet Center support 
group every Tuesday night.  He reported having a violent 
temper, but controlled it better now than in the past.  He 
reported no suicidal or homicidal ideation.  The veteran was 
interested in antidepressants and was started on Zoloft.  

A letter dated March 2002 from Chuck McIntire noted the 
changes in the veteran after he returned home from Vietnam.

In a March 2002 Norwich Vet Center Assessment by David 
Grindel, M.Ed., the veteran reported hypervigilence, sleep 
disturbances, nightmares, early wakening, sweats, restless 
sleep, trouble getting and staying asleep, and 
dreams/nightmares of Vietnam about twice a week.  He also 
described an exaggerated startle response due to loud noises 
or when someone snuck up on him.  He noted having intrusive 
thoughts or memories, thinking about Vietnam almost every 
day, and being angered easily and highly irritable.  The 
appellant reported having physical confrontations at work, 
and self medicating with alcohol to sleep and "forget."  
The appellant stated that he craved closeness but reportedly 
kept people at a distance and preferred solitude.  The 
veteran described having few friends and not much of a social 
life.  He did not watch war movies, but was aroused by 
certain smells, sounds, and other memories.  He described 
having panic attacks several times a week.  The examiner 
recommended group therapy.

A Vet Center Assessment received in April 2002 reported that 
since being discharged, the veteran seemed to have lead 
anything except a normal life.  He was married three times, 
divorced twice, been in jail for various reasons, had lost 
his driver license for alcohol related offenses, had 
contracted and been treated for syphilis, and continued to 
suffer from flashbacks, nightmares, emotional numbing, 
isolation, distrust of authority, hyper arousal to loud 
noises.  

At his May 2002 VA examination, the veteran reported 
nightmares, chronic thoughts and reminders of Vietnam with 
some resulting anxiety, exaggerated startle and irritability, 
including irritability at work.  The examiner noted the 
veteran's irritability at the examination.  The veteran 
reported chronic sleep disturbance.  He described avoiding 
specific reminders and having specific phobic responses to 
reminders such as wooded places.  It was noted the veteran 
had a history of amphetamine and marijuana abuse, but none in 
many years.  He continued to drink alcohol daily.

The veteran resided with his wife and other family members 
but his home situation was reportedly quite stressful.  
Hence, he discussed staying out of the home as much as 
possible usually by working.  The veteran reported being 
promoted approximately one year ago from dump truck driver to 
office work in a foreman type position.  He worked 
approximately 60 hours a week.  He noted that irritability 
and startle reactions were particularly problematic at work.  
The appellant stated that this position required more 
concentration and memory than the more automatic task of 
driving a dump truck.  The veteran reported that his mind at 
times went blank and he was extremely fatigued by the end of 
the day.  

Mental status examination showed the veteran to be pleasant 
and cooperative.  He was irritable and angry at times, 
particularly when describing issues pertaining to his claim.  
His mood was described as "pretty good" due, in part, to 
the absence of a problematic co-worker over the last several 
weeks.  His thoughts were logical and organized with no 
disordered thought process or content.  There was no suicidal 
or homicidal ideation.  Insight and judgment were good.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 60.  

A February 9, 2004 VA treatment note indicated that the 
veteran was not working and he noticed his irritability had 
decreased, although isolation had increased.  He did not 
notice much change in his mood.  Short term memory problems 
had increased.  He reported having very poor sleep, and to 
still be drinking.  The appellant did report noticing a 
difference while driving when he used anger techniques.  
There was no evidence of suicidal or homicidal ideation.  A 
global assessment of functioning score of 50 was assigned.  

On March 5, 2004, the veteran reported having more panic 
attacks, and being out of work.  The examiner noted severe 
PTSD symptoms, two to three nightmares per week, intrusive 
thoughts, irritability, concentration problems, 
aggressiveness, and trouble sleeping even when using sleep 
medication.  Mental status examination revealed an irritable 
mood.

An April 21, 2004 VA mental health progress noted indicated 
that the veteran was fired from his job of 14 years after 
being demoted.  The veteran had a pattern of getting angry 
with other people and being verbally harsh.  This caused 
trouble at this job.  Additionally, the veteran's 
relationship with his wife was problematic due, in part, to 
his temper.  It was noted that the veteran recently thought 
about killing himself, and checking into a psychiatric ward.  
The veteran denied current suicidal ideation, but confirmed 
increased drinking.  The appellant agreed to dispose of his 
guns.  He was future oriented.  He believed that he might be 
able to get another job working for a former Vietnam veteran.  
A global assessment of functioning score of 40 was assigned.

At his May 2004 Board video conference hearing, the veteran 
testified that when he got the job as dispatcher at his job 
he had trouble with others due to his temper.  He noted that 
over the last two and a half years he had a hard time with 
his job.  Initially he was taken out of the supervisor's 
position and demoted.  He was eventually fired.  The veteran 
testified he had problems understanding even simple commands.  
The veteran described his panic attacks as consisting of 
waking up in the middle of the night after a nightmare.  At 
other times he woke up in a cold sweat and unable to breathe.  
He indicated he had these panic attacks three to four times a 
week depending on the situation.  He stated he took sleeping 
pills which worked pretty well for a while.  The veteran 
reported taking Zoloft, and seeing a psychiatrist at the VA a 
couple of times in the last two or three months.  He 
reportedly attended Vet Center meetings every week.  The war 
in Iraq reportedly aggravated his symptoms.  Other than with 
his family, he stated that he did not participate in any 
other social activities.  

June 2004 VA treatment records show that the veteran accepted 
a job working eight hours per day, and working more in the 
summer.  He was seen at the Vet Center every week, but would 
not be able to return to clinic for a number of months 
because he did not want to ask for time off.  He believed 
that Sertraline was working well.  He was not as irritable as 
in the past and he denied suicidal and homicidal ideation.  
He continued to have nightmares, to be hyper vigilant, and to 
have more vivid dreams since taking Sertraline regularly.  He 
was sleeping better, his appetite was normal, and was future 
oriented.  The examiner noted that the veteran was doing much 
better since he found a job.

At a November 2005 VA examination, the veteran reported 
working 40 to 48 hours a week, and having nightmares three to 
four times a week.  The veteran reported daily intrusive 
thoughts relating to Vietnam and service related traumas.  He 
tried to avoid thinking or talking about Vietnam to anyone 
who had not been there.  The examiner noted that the 
appellant was emotional distant and had a constricted affect.  
The range of activities the appellant enjoyed doing was very 
constricted, he did not enjoy much other than working, and he 
found little enjoyment at that.  He was happy that he had a 
job.  He reported being hyper vigilant, especially on the 
road.  He reportedly checked doors three to four times a 
night to make sure they were locked.  A problem with startle 
reaction was still present albeit not as severe as in the 
past.  The veteran had an irritable mood and trouble 
concentrating.  He reportedly slept four and a half hours a 
night on average.  He reported thinking about committing 
suicide by jumping off a bridge or running his car into a 
brick wall a number of times a week, but did not intend to do 
it.  Traumatic memories and exposure to certain clues 
triggered panic attacks manifested by palpitations, shortness 
of breath, sweating, fear, and tremor.  The veteran denied 
un-cued panic attacks.

The veteran was seen every two to three months for medication 
management at a Vet Center.  He reportedly increased tension 
and difficulty at home after evicting his wife's daughter for 
abusing.  As a couple he and his wife were friendly with one 
other couple with whom they played cards and had pizza about 
once every six weeks.  He reported having few friends and not 
socializing with anyone outside of work.  He described 
isolating himself at work but did occasionally talk with some 
of the guys.  Mental status examination showed speech was 
normal rate and constricted prosody.  His affect exhibited a 
constricted range.  There was no labiality.  His mood was 
irritable, but his thought process was logical and coherent.  
His thought content was without current suicidal or homicidal 
ideation.  A history of intermittent suicidal ideation was 
noted.  There were no auditory or visual hallucinations, or 
delusions.  His attention and concentration were mildly 
impaired on the examination.  A global assessment of 
functioning score of 45 was assigned.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in via several RO 
letters issued in March 2002 and February 2005, in the 
rating decisions, in the statement of the case (SOC), 
and supplemental statement of the case (SSOC), amongst 
other documents considered by the Board, fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the disability on 
appeal.  That latter failure is harmless because to the 
extent that this decision assigns a 70 percent 
evaluation effective from February 9, 2004, then, a 
fortiori, it denies entitlement to an evaluation in 
excess of 30 percent prior to that date.  Hence, it was 
harmless error to fail to provide notice of the type of 
evidence necessary to establish an effective date prior 
to February 9, 2004 for the disability in question.  
This is particularly so given the appellant's report 
that he has no additional evidence to submit and 
therefore no additional evidence that would provide a 
basis for an earlier effective date.  Simply put, while 
perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, 
does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, full notice under 
38 U.S.C.A. § 5103 was not provided until after the adverse 
rating decision which forms the basis for this appeal.  Since 
then, however, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  In January 2006, after being provided full notice, 
the appellant reported having no additional evidence to 
submit.  Most importantly, the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, to the extent that the Board 
reaches the merits of the case, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Criteria

The evaluation for the veteran's PTSD was increased to 30 
percent effective the date of the claim for increase, 
February 22, 2002.  In a December 2005 rating decision, the 
disorder was assigned a 70 percent disability rating 
effective April 21, 2004, the date VA outpatient treatment 
records showed an increase in severity of the condition.

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

For the period prior to February 9, 2004, the record reflects 
that the veteran's psychiatric symptoms included frequent 
nightmares, chronic thoughts and reminders of Vietnam with 
some resulting anxiety, exaggerated startle response and 
irritability, and chronic sleep disturbance.  Still, the 
veteran was working approximately 60 hours a week, and he was 
neither suicidal nor homicidal.  A May 2002 VA examination 
assigned a GAF score of 60.  

Further, prior to February 9, 2004, the veteran's PTSD was 
not productive of occupational and social impairment with 
reduced reliability and productivity.  There was no evidence 
of such symptoms as flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech.  There was no evidence 
of panic attacks more than once a week, or that the appellant 
had difficulty understanding complex commands.  Neither the 
appellant's judgment was impaired, nor were his abilities to 
think abstractly.  While there were signs of social 
difficulties, the appellant was able to maintain an effective 
work relationship.  Accordingly, the Board finds that for the 
period prior to February 9, 2004, the preponderance  of the 
evidence is against finding that an increased evaluation for 
PTSD is not in order.

For the period beginning on February 9, 2004, the record 
shows that by that date the appellant was not working.  His 
examiner found serious PTSD symptoms on February 9, 2004 as 
reflected by the assignment of a global assessment of 
functioning score of 50.  During the period since February 9, 
2004, the appellant's PTSD symptoms have been described as 
severely disabling, to include intrusive thoughts and 
nightmares.  Further, since February 9, 2004, the veteran has 
suffered from suicidal ideation, panic attacks, and increased 
difficulty concentrating.  Accordingly, resolving reasonable 
doubt in the appellant's favor the Board finds that a 70 
percent rating is in order effective from February 9, 2004.  

With respect to the appellant's entitlement to a 100 percent 
rating during the period since February 9, 2004, the record 
shows no evidence of a gross impairment in thought processes 
or communication.  He does not suffer from persistent 
delusions or hallucinations, he does not exhibit grossly 
inappropriate behavior, and he is not in persistent danger of 
hurting himself or others.  The veteran can care for his own 
personal hygiene, and he is not disoriented as to time or 
place.  While some short term memory loss is present, he 
knows his name and the name of his job.  Finally, while the 
appellant was not working for a short period since February 
9, 2004, the appellant reported decreased irritability, and 
by June 2004, he was working at least eight hours a day.  
Accordingly, a rating in excess of 70 percent for the period 
since February 9, 2004, is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to February 9, 2004 is denied.

Entitlement to a 70 percent evaluation for PTSD effective 
February 9, 2004, is granted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD 
since February 9, 2004, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


